THIS suit was commenced by a bill in chancery filed by Young. The bill alleged that Brunton was indebted to Young by a promissory note for the payment of 20 dollars ; and that Loree, by falsely representing that he had commenced a suit against Young for slander, induced the latter to compromise, by assigning to him the note of Brunton, and executing to him another note for the payment of 30 dollars. The object of the bill was to have the note for 30 dollars cancelled, and the assignment of the note of Brunton set aside.
Loree answered, admitting that he had threatened to bring a suit against Young for slander, because the latter had falsely, maliciously, and without probable cause, charged one John G. Wright and the defendant, (Loree,) with having robbed him of his pocket-book containing 33 dollars. He also admitted' that the notes were given to him in consideration of an agreement to waive his right of action; but he denied that he had made any false representations whatever to induce Young to make the compromise.
Several depositions were taken, and read; and, upon the hearing, the bill was dismissed for want of equity.
Upon an examination of the testimony, we are of opinion that the charges made in the bill and denied by the answers are not sustained by the proof. We think, therefore, the bill was rightly dismissed, without reference to the question whether the facts charged would, if fully proved, have constituted sufficient grounds for the relief prayed for.
The decree is affirmed with costs, &c.